   Case 3:07-cr-00150-MHT-KFP Document 136 Filed 06/17/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )         CRIMINAL ACTION NO.
        v.                          )           3:07cr150-MHT
                                    )                (WO)
BENJAMIN SHANE FOSTER               )
                                    )
UNITED STATES OF AMERICA            )
                                    )         CRIMINAL ACTION NO.
        v.                          )            2:08cr48-MHT
                                    )                (WO)
BENJAMIN SHANE FOSTER               )


                                  ORDER

    It is ORDERED that:

    (1)       Defendant   Benjamin      Shane   Foster’s     memorandum

(Doc. 87 in 2:08cr48 and Doc. 135 in 3:07cr150) will be

treated as a brief in support of his argument that he

is not guilty of the charges in the revocation petition

(Doc. 54 in 2:08cr48-MHT and Doc. 100 in 3:07cr150).

    (2) Defendant’s argument will be considered by the

court        at   the   hearing   on    the     revocation     petition

(Doc. 54 in 2:08cr48 and Doc. 100 in 3:07cr150) on June

24, 2021.
   Case 3:07-cr-00150-MHT-KFP Document 136 Filed 06/17/21 Page 2 of 2




    (3) The government is to file a written response to

the memorandum by 5:00 p.m. of June 21, 2021.

    DONE, this the 17th day of June, 2021.

                                   /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
